Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 7/15/2021 is acknowledged.  The traversal is on the ground(s) that examining both groups of claims would not impose a serious search or examination burden.  This is not found persuasive because examining all the invention groups would require additional text search queries and strategies as well as the examination of various different features in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/15/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/420608.  Claims 1-20 are currently pending in this application. Claims 1-9, 19, and 20 are currently under examination.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by NISHIDA (2012/0317969).

Regarding Claim 1, NISHIDA teaches A continuously variable transmission control system, comprising: a continuously variable transmission (CVT) including a primary variator pulley (130) and a secondary variator pulley (150) each including a set of pulley members defining a variable-width gap, and a flexible member (140) positioned within the variable-width gap and movable to define a CVT ratio; a primary pulley valve (217) controlling a primary pulley pressure of a fluid to the primary variator pulley (130); a secondary pulley valve (218) controlling a secondary pulley pressure of the fluid to the secondary variator pulley (150); and a pulley pressure control system 

Regarding Claim 2, NISHIDA teaches wherein the pulley pressure control system (300) is configured to recognize pressure oscillations by measuring the primary pulley pressure or the secondary pulley pressure and calculating a pressure oscillation energy value based on the measured pulley pressure [0118][0150][0151].






Allowable Subject Matter
Claims 19 and 20 are allowed.
The prior art does not teach or suggest A continuously variable transmission control system, comprising: a continuously variable transmission (CVT) including a primary variator pulley and a secondary variator pulley each including a set of pulley members defining a variable-width gap, and a flexible member positioned within the variable-width gap and movable to define a CVT ratio; a primary pulley valve controlling a primary pulley pressure of a fluid to the primary variator pulley; a secondary pulley valve controlling a secondary pulley pressure of the fluid to the secondary variator pulley; and a pulley pressure control system configured to recognize and mitigate 

Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest teaches wherein filtering is applied to the measured pulley pressure prior to calculating the pressure oscillation energy value with the other elements in Claim 3.

The prior art does not teach or suggest wherein a flag is set when the pressure oscillation energy value exceeds a first predetermined threshold for a first predetermined time duration in Claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654